*806On Rehearing.
Nicholls, O. J.
A rehearing was granted in this case for the reason that our attention was called to the fact, which the court had overlooked, that the plaintiff had excepted to the reconvenional demand filed by the defendant, on the ground that it was not connected with or incidental to the main demand, and that exception had been maintained and the reconventional demand was dismissed. The mistake arose from the fact that the action of the District Court on that subject appeared only in the stenographer’s note of evidence and not in the minutes, and that, notwithstanding this entry, the same notes showed later the introduction' of evidence, over repeated objections of plaintiff, upon the matters which had been made the subject of the reconvention, and they were also very fully discussed in the argument of the case. Acting upon the assumption that the District Court had passed upon the reconventional demand, we construed the judgment rendered by it to have held the demands of the plaintiff and those of the defendant to have offset each other, and as the defendant did not appeal and asked no amendment of judgment, we affirmed the judgment, remarking, however, that if there was error therein, it was not to the prejudice of the plaintiff. We recognized, however, that the services which plaintiff had rendered were not gratuitous, and that he was entitled to remuneration to some extent. We did not attempt, under our view of the situation, to fix any amount for the same. ■ We are satisfied that the court did not act upon the reconvention, notwithstanding the fact of the introduction of evidence upon the claims. Plaintiff insists that-the court must have “reconsidered” its action dismissing the reconvention, but there is nothing in the record to support the argument other than the fact itself of the introduction of the testimony over plaintiff’s objections. There is some inconsistency in plaintiff’s insisting that the reconvention was before the court, in view of the fact that he maintained throughout (shown by his pleadings and exceptions) that it could not be legally considered.
We think the evidence was introduced by the defendant, not for the purpose of obtaining a judgment upon the reconventional demand, but by showing the existence of the claims advanced therein to argue from that fact the great want of probability of the coexistence with them of any claims of the plaintiff against Barber. For that particular purpose and to that extent the evidence was relevant, and it was for that purpose undoubtedly offered and permitted to be introduced.
*807The error which we fell into in regard to this matter necessitated a reexamination of the case. The defendant has urged upon us to reject plaintiff’s demand entirely upon this reexamination.
We adhere to the conclusion announced in our original opinion, that the plaintiff is entitled to some remuneration, notwithstanding the fact' of the close relations which existed between him and Barber from the former’s early childhood. The latter himself recognized that when the plaintiff reached his majority and had special responsibilities of his own thrown upon him, he was entitled to compensation for services which took up so great a portion of his time as did those he was then rendering. He therefore agreed to pay him three hundred dollars a year. At that time and for some time after Barber owned a store, of which Watson had charge; he also had a couple of small places, calling for some special clerical and other work. Matters did not remain in that condition. Watson himself bought the store from Barber, and conducted it on his own account and his services afterwards more nearly approached those which would be expected from a member of Barber’s family than they had. As there was, however, no evidence of any expressed alteration in the understanding that he should be paid,' we thought that matters should not be placed upon a changed footing in that respect; but we none the less recognized the fact that the original agreed salary of three hundred dollars a year could not be taken as a continuing standard of the value of the plaintiff’s services, in view of their extent having been so greatly reduced. Watson himself testifies that when he asked Barber for remuneration upon that valuation, he objected and became violently angry, so much so that he discontinued his services altogether, substituting his stepdaughter in plaintiff’s place.' We think it quite likely that the plaintiff had some expectation, and, perhaps, a reasonable expectation, that Barber might provide for him in his will, and that but for that expectation he might not have been as willing as he was to continue his services, but that view of the matter does not control the legal situation at all. The plaintiff urges that there is very strong evidence in the record as to the extent and value of his services up to the death of Barber. We do not give the testimony he refers to the same probative force which he does.
The witnesses did not pretend to have any personal knowledge of the details of plaintiff’s duties and services. Their knowledge was of a very general and indefinite character and referred besides to a great extent to services rendered.years back. Plaintiff received from Barber up to *808the very moment of his death constant acts of kindness, and remuneration for his services has not been considered from the same rigid standpoint as it would independently of that fact and for services rendered by one stranger to another (Succession of Turnbull, 34 Annual, 890). It is difficult to say for what amount plaintiff should have judgment,but after the best consideration we can give to the matter, we think he would be fully compensated by a judgment of two hundred dollars.
For the reasons assigned it is ordered, adjudged and decreed that our 'original decree herein be and the same is set aside, and it is now ordered and adjudged that plaintiff, Woodley Watson, do have and recover judgment against defendant, the Succession of Thomas Barber, for the sum of two hundred dollars, with the costs in both courts'.